Exhibit 10.3 AMENDED CONSULTING AGREEMENT TEXHOMA ENERGY, INC. CONSULTING AGREEMENT, dated as of , 2008, to be effective as of July 1, 2008 (this “Agreement”), by and between TEXHOMA ENERGY, INC., a corporation organized and existing under the laws of the State of Nevada (the “Company”), and Sure Engineering LLC (“Sure”) and IBRAHIM NAFI ONAT, a principal of Sure (the “Consultant”) (collectively sometimes referred to as the “Parties” and individually sometimes referred to as a “Party” or “Each Party”).Unless otherwise indicated, all references to Sections are to Sections in this Agreement. This Agreement is effective as of the “Effective Date” set forth in Section 14 below. W I T N E S S E T H : WHEREAS, the Company desires to obtain the services of Consultant and Consultant desires to be employed by the Company upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements, and considerations herein contained, the Company and the Consultant hereto agree as follows: 1.1.Consulting Services.The Company hereby retains the Consultant as a Director of the Company, and as Vice President of Operations (“Employment”), to provide, and the Consultant hereby agrees to provide, financial, petroleum engineering, management and general business advisory services to the Board of Directors (the “Services”) as the Board of Directors may reasonably deem to be necessary and beneficial to its efficient and effective operation of its business operations in general.Such Services shall be rendered on a non-exclusive basis. 1.1.Consulting Period.(a) The period during which the Consultant shall render the Services shall commence on July 1, 2008 (the “Effective Date”) and shall continue for on a month to month basis thereafter for a period of up to one (1) year (the “Term”), unless terminated prior to such one (1) year anniversary by either party with written notice (“Notice of Termination”) to the non-terminating party received at least ten (10) days prior to the end of any month (the “Termination Time Period”) of the Term of this Agreement.Any Notice of Termination received within the Termination Time Period set forth above shall be effective to terminate this Agreement as of the last day of the month during which such Notice of Termination is received by the non-terminating party. 2. Scope of Employment. (a) During the Employment, Consultant will serve as a Director of the Company.In that connection, Consultant will (i) devote his time, attention, and energies to the business of the Company and will diligently and to the best of his ability perform all duties incident to his employment hereunder; (ii) use his best efforts to promote the interests and goodwill of the Company; and (iii) perform such other duties commensurate with his office as the Board of Directors of the Company may from time-to-time assign to him; (b) Section 2(a) shall not be construed as preventing Consultant from (i) serving on corporate, civic or charitable boards or committees, or (ii) from giving Consultant the ability to consult with and assist other companies and individuals so as not to be adverse or compete with the Company (unless the Board of Directors is aware such competition or potential competition with the Company); and (c) In connection with Consultant’s Employment with the Company, Consultant shall travel for and on behalf of Company to such locations in North America which the Company believes it is in the best interest for such Consultant to travel to (the “Travel”), subject to Consultants availability to travel to such location.Consultant shall be reimbursed by the Company for any reasonable business expenses and traveling costs associated with any such Travel.Consultant shall only be required to Travel (i.e., be away from his office) for a maximum of twenty-one (21) days (“Travel Days”) for each year that Consultant is employed by the Company pursuant to this Agreement (“Maximum Travel Days”).Travel Days shall be defined as days in which Consultant is unable to work at least eight (8) hours in his office from the hours of 8:00 A.M. to 6:00 P.M. Central Standard Time due to such Travel.In the event that Consultant shall use up such Maximum Travel Days prior to the end of any twelve (12) month period covered by this Agreement, Consultant agrees that he will use his best efforts to continue to be available for Travel as may be required by the Company (“Additional Travel”); provided that such Consultant is reimbursed at a reasonable rate (in addition to the compensation provided to Consultant under Section 3(a) below) for such time and expense which Consultant is required to spend in connection with such Additional Travel. 3. Compensation and Benefits During Agreement. During the Agreement, the Company shall provide compensation to Consultant as follows. (a) Company shall pay Sure compensation of $2,500 per month in consideration for the services performed by Consultant. (b)Sure shall earn 10,000,000 restricted shares of the Company’s common stock concurrent with Consultant’s entry into this Agreement in consideration for agreeing to perform the Services and to be bound by the terms and conditions of this Agreement, (the “Common Stock”).The Common Stock shall be issued to the Consultant at such time as the Company chooses and not later than when it is able to obtain shareholder approval and affect an increase in its total number of authorized but unissued shares of common stock. (c) The Company shall reimburse Consultant for business expenses incurred by Consultant in connection with the Employment in accordance with the Company’s then-current policies, including any reimbursement for reasonable Travel expenses as provided in Section 2(c) above). (d) Consultant will be eligible to participate in any incentive program or discretionary bonus program of the Company which may be implemented in the future by the Board of Directors. (e)Consultant will be eligible to participate in any stock option plan of the Company which may be approved in the future by the Board of Directors. 4. Confidential Information. (a) Consultant acknowledges that the law provides the Company with protection for its trade secrets and confidential information.Consultant will not disclose, directly or indirectly, any of the Company’s confidential business information or confidential technical information to anyone without authorization from the Company’s management.Consultant will not use any of the Company’s confidential business information or confidential technical information in any way, either during or after the Employment with the Company, except as required in the course of the Employment. -2- (b) Consultant will strictly adhere to any obligations that may be owed to former employers insofar as Consultant’s use or disclosure of their confidential information is concerned. (c)Information will not be deemed part of the confidential information restricted by this Section 4 if Consultant can show that:(i) the information was in Consultant’s possession or within Consultant’s knowledge before the Company disclosed it to Consultant; (ii) the information was or became generally known to those who could take economic advantage of it;(iii) Consultant obtained the information from a party having the right to disclose it to Consultant without violation of any obligation to the Company, or (iv) Consultant is required to disclose the information pursuant to legal process (e.g., a subpoena), provided that Consultant notifies the Company immediately upon receiving or becoming aware of the legal process in question. No combination of information will be deemed to be within any of the four exceptions in the previous sentence, however, whether or not the component parts of the combination are within one or more exceptions, unless the combination itself and its economic value and principles of operation are themselves within such an exception or exceptions. (d) All originals and all copies of any drawings, blueprints, manuals, reports, computer programs or data, notebooks, notes, photographs, and all other recorded, written, or printed matter relating to research, manufacturing operations, or business of the Company made or received by Consultant during the Employment are the property of the Company.Upon Termination of the Employment, whether or not for Cause, Consultant will immediately deliver to the Company all property of the Company which may still be in Consultant’s possession.Consultant will not remove or assist in removing such property from the Company’s premises under any circumstances, either during the Employment or after Termination thereof, except as authorized by the Company’s management. (e) For a period of One (1) year after the date of Termination of the Employment, Consultant will not, either directly or indirectly, hire or employ or offer or participate in offering employment to any person who at the time of such Termination or at any time during such one year period following the time of such Termination was an employee of the Company without the prior written consent of the Company. 5.Ownership of Intellectual Property. (a) The Company will be the sole owner of any and all of Consultant’s Inventions that are related to the Company’s business, as defined in more detail below. (b) For purposes of this Agreement, “Inventions” means all inventions, discoveries, and improvements (including, without limitation, any information relating to any techniques, processes, formulas, developments or experimental work, work in progress, or business trade secrets), along with any and all other work product relating thereto. (c) An Invention is “related to the Company’s business” (“Company-Related Invention”) if it is made, conceived, or reduced to practice by Consultant (in whole or in part, either alone or jointly with others, whether or not during regular working hours), whether or not potentially patentable or copyrightable in the U.S. or elsewhere, and it either: (i) involves equipment, supplies, facilities, or trade secret information of the Company; (ii) involves the time for which Consultant was or is to be compensated by the Company; (iii) relates to the business of the Company or to its actual or demonstrably anticipated research and development; or (iv) results, in whole or in part, from work performed by Consultant for the Company. (d) Consultant will promptly disclose to the Company, or its nominee(s), without additional compensation, all Company-Related Inventions. -3- (e) Consultant will assist the Company, at the Company’s expense, in protecting any intellectual property rights that may be available anywhere in the world for such Company-Related Inventions, including signing U.S. or foreign patent applications, oaths or declarations relating to such patent applications, and similar documents. (f) To the extent that any Company-Related Invention is eligible under applicable law to be deemed a “work made for hire,” or otherwise to be owned automatically by the Company, it will be deemed as such, without additional compensation to Consultant.In some jurisdictions, Consultant may have a right, title, or interest (“Right,” including without limitation all right, title, and interest arising under patent law, copyright law, trade-secret law, or otherwise, anywhere in the world, including the right to sue for present or past infringement) in certain Company-Related Inventions that cannot be automatically owned by the Company.In that case, if applicable law permits Consultant to assign Consultant’s Right(s) in future Company-Related Inventions at this time, then Consultant hereby assigns any and all such Right(s) to the Company, without additional compensation to Consultant; if not, then Consultant agrees to assign any and all such Right(s) in any such future Company-Related Inventions to the Company or its nominee(s) upon request, without additional compensation to Consultant. 6.Non-competition.As a condition to, and in consideration of, the Company’s entering into this Agreement, and giving Consultant access to certain confidential and proprietary information, which Consultant recognizes is valuable to the Company and, therefore, its protection and maintenance constitutes a legitimate interest to be protected by the provisions of this Section 6 as applied to Consultant and other employees similarly situated to Consultant, and for ten dollars ($10) and other good and valuable consideration, the receipt and sufficiency of which Consultant hereby acknowledges, Consultant acknowledges and hereby agrees as follows: (a) that Consultant is and will be engaged in the business of the Company; (b) that Consultant has occupied a position of trust and confidence with the Company prior to the Effective Date, and that during such period and the period of Consultant’s Employment under this Agreement, Consultant has, and will, become familiar with the Company’s trade secrets and with other proprietary and confidential information concerning the Company; (c) that the obligations of this Agreement are directly related to the Employment and are necessary to protect the Company’s legitimate business interests; and that the Company’s need for the covenants set forth in this Agreement is based on the following:(i) the substantial time, money and effort expended and to be expended by the Company in developing technical designs, , oil and gas surveys and production estimations, marketing plans and similar confidential information; (ii) the fact that Consultant will be personally entrusted with the Company’s confidential and proprietary information; (iii) the fact that, after having access to the Company’s technology and other confidential information, Consultant could become a competitor of the Company; and (iv) the highly competitive nature of the Company’s industry, including the premium that competitors of the Company place on acquiring proprietary and competitive information; and (d) The Consultant hereby agrees that it and its employees shall preserve the confidentiality of and shall not disclose to any person, firm, corporation, association, or entity any information relating to the business of the Company acquired by the Consultant and its employees during the term of this Agreement to the extent that such information is secret and unpublished and is not commonly known in the industry in which the Company is engaged other than as required to disclose by law or legal process as described in greater detail under Section 4, above. -4- 7. Legal Fees and Expenses.In the event of a lawsuit, arbitration, or other dispute-resolution proceeding between the Company and Consultant arising out of or relating to this Agreement, the prevailing party, in the proceeding as a whole and/or in any interim or ancillary proceedings (e.g., opposed motions, including without limitation motions for preliminary or temporary injunctive relief) will be entitled to recover its reasonable attorneys’ fees and expenses unless the court or other forum determines that such a recovery would not serve the interests of justice. 8.Successors. (a) This Agreement shall inure to the benefit of and be binding upon (i) the Company and its successors and assigns; (ii) Consultant and Consultant’s heirs and legal representatives, except that Consultant’s duties and responsibilities under this Agreement are of a personal nature and will not be assignable or delegable in whole or in part; and (iii) Consultant Parties as provided in Section 10. (b) The Company will require any successor (whether direct or indirect, by purchase, merger, consolidation, Acquisition or otherwise) to all or substantially all of the business and/or assets of the Company to assume expressly and agree to perform this Agreement in the same manner and to the same extent that the Company would be required to perform it if no such succession had taken place. As used in this Agreement, "the Company" shall mean the Company as hereinbefore defined and any successor to its business and/or assets as aforesaid which assumes and agrees to perform this Agreement by operation of law, or otherwise. 9.Arbitration. (a) Except as set forth in paragraph (b) of this Section 9 or to the extent prohibited by applicable law, any dispute, controversy or claim arising out of or relating to this Agreement will be submitted to binding arbitration before a single arbitrator in accordance with the National Rules for the Resolution of Employment Disputes of the American Arbitration Association in effect on the date of the demand for arbitration.The arbitration shall take place before a single arbitrator, who will preferably but not necessarily be a lawyer.Unless otherwise agreed by the parties, the arbitration shall take place in the city in which the Company’s principal office space is located at the time of the dispute or was located at the time of Termination of the Employment (if applicable).The arbitrator is hereby directed to take all reasonable measures not inconsistent with the interests of justice to expedite, and minimize the cost of, the arbitration proceedings. (b) To protect inventions, trade secrets, or other confidential information of Section 4, and/or to enforce the non-competition provisions of Section 6, the Company may seek temporary, preliminary, and/or permanent injunctive relief in a court of competent jurisdiction, in each case, without waiving its right to arbitration. (c) At the request of either party, the arbitrator may take any interim measures s/he deems necessary with respect to the subject matter of the dispute, including measures for the preservation of confidentiality set forth in this Agreement. (d) Judgment upon the award rendered by the arbitrator may be entered in any court having jurisdiction. -5- 10.Indemnification. (a)The Company agrees to indemnify and hold harmless Consultant, his nominees and/or assigns (a reference in this Section 10 to Consultant also includes a reference to Consultant’s nominees and/or assigns) against any and all losses, claims, damages, obligations, penalties, judgments, awards, liabilities, costs, expenses and disbursements (incurred in any and all actions, suits, proceedings and investigations in respect thereof and any and all legal and other costs, expenses and disbursements in giving testimony or furnishing documents in response to a subpoena or otherwise), including without limitation, the costs, expenses and disbursements, as and when incurred, of investigating, preparing or defending any such action, suit, proceeding or investigation that is in any way related to the Consultant’s employment with the Company (whether or not in connection with any action in which the Consultant is a party). Such indemnification does not apply to acts performed by Consultant, which are criminal in nature or a violation of law. The Company also agrees that Consultant shall not have any liability (whether direct or indirect, in contract or tort, or otherwise) to the Company, for, or in connection with, the engagement of the Consultant under the Agreement, except to the extent that any such liability resulted primarily and directly from Consultant’s gross negligence and willful misconduct. (b)These indemnification provisions shall be in addition to any liability which the Company may otherwise have to Consultant or the persons indemnified below in this sentence and shall extend to the following: the Consultant, his affiliated entities, partners, employees, legal counsel, agents, and controlling persons (within the meaning of the federal securities laws), and the officers, directors, employees, legal counsel, agents, and controlling persons of any of them (collectively, the“Consultant Parties”). (c)If any action, suit, proceeding or investigation is commenced, as to which any of the Consultant parties propose indemnification under the Agreement, they shall notify the Company with reasonable promptness; provided however, that any failure to so notify the Company shall not relieve the Company from its obligations hereunder.
